                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 SWANCO MELVIN LOGAN,                              :
                                                   :
                    Petitioner,                    :
                                                   :         NO. 3:19-CV-0648
               v.                                  :
                                                   :        (Judge Sylvia H. Rambo)
 U.S. DEPARTMENT OF                                :
 HOMELAND SECURITY,                                :
                                                   :
                        Respondent.                :




                                   MEMORANDUM

       Swanco Melvin Logan, a citizen of Liberia, has filed a pro se petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging his final order of

removal.1 (Doc. 1.) Because this Court does not have jurisdiction over his claim it

will be dismissed for lack of subject matter jurisdiction.



I.     Introduction

       An Immigration Judge in York, Pennsylvania ordered Mr. Logan removed

on October 18, 2018. Mr. Logan filed an appeal with the Bureau of Immigration




       1
           An inquiry to Department of Homeland Security, Immigration and Customs Enforcement
(ICE) officials at the York County Prison in York, Pennsylvania, where Mr. Logan was last housed,
revealed that Mr. Logan was removed from the United States on August 13, 2019.
Appeals (BIA). The BIA dismissed his appeal on March 18, 2019. (Doc. 5 at 4.)

Mr. Logan claims the BIA’s decision denying his appeal is in error as it “failed to

consider the evidence in the record establishing that Mr. Swanco Melvin Logan

and his family have been persecuted in the past as an opponent of the Liberian

government; and his life would be in immediate danger if deported to his home

country of Liberia.” (Doc. 1.)



II.   Discussion

      The Supreme Court has held that § 2241 confers jurisdiction upon the

federal district courts to consider cases challenging the detention of aliens during

removal proceedings. Demore v. Kim, 538 U.S. 510, 123 S.Ct. 1708, 155 L.Ed.2d

724 (2003); Zadvydas v. Davis, 533 U.S. 678, 121 S.Ct. 2491, 150 L.Ed.2d 653

(2001). However, on May 11, 2005, Congress enacted the REAL ID Act which

divested the district courts of subject matter jurisdiction, whether through habeas

corpus or otherwise, to review removal orders of any alien. See 8 U.S.C. §

1252(a)(5). The REAL ID Act provides that the “sole and exclusive means for

judicial review” of an order of removal and matters dependent thereon, shall be a

petition for review filed with the appropriate court of appeals. Id. Thus, the REAL

ID Act expressly eliminated district-courts’ jurisdiction over habeas corpus

petitions such as Mr. Logan’s that challenge orders of removal. See Kolkevich v.




                                          2
Att’y Gen. of the United States, 501 F.3d 323, 326 (3d Cir. 2007); 8 U.S.C. §

1252(a)(5).



III.   Conclusion

       For the foregoing reasons, the Court will dismiss Mr. Logan’s petition for a

writ of habeas corpus for lack of jurisdiction. Moreover, due to Mr. Logan’s

removal, the Court will not transfer the petition to the United States Court of

Appeals for the Third Circuit.

       An appropriate order will follow.




                                               s/Sylvia H. Rambo
                                               Sylvia H. Rambo
                                               United States District Judge

Dated: December 30, 2019




                                           3
